EXHIBIT 10.2

SUBLICENSE

This Sublicense (the “Sublicense”) is made as of this 7TH day of April, 2009, by
and among Parlux Fragrances, Inc., a Delaware corporation, with its principal
offices at 5900 North Andrews Avenue, Suite 500, Ft. Lauderdale, FL 33309
(“Sub-Licensee”), and Iconic Fragrances, LLC, a Delaware limited liability
company, with its principal offices at 1850 N.W. 84th Avenue, Suite 100, Miami,
FL 33126 (“Sub-Licensor”).

WHEREAS, Sub-Licensor, Robin Rihanna Fenty (“Artist”) and Combermere
Entertainment Properties, LLC, an entity or representative owning/and or
controlling the rights to market such Artists name and any related trademark
(“Licensor”) have entered into that certain License Agreement, dated  April 3,
2009 (the “License Agreement”), pursuant to which Sub-Licensor holds the
exclusive right and license to use the Licensed Mark in the Territory for use on
and solely in connection with the manufacture, promotion, distribution and sale
of Licensed Products in the Licensed Channels of Distribution (as all of such
terms are defined in the License Agreement); and

WHEREAS, Sub-Licensor has the right and obligation pursuant to the License
Agreement to sublicense its rights and obligations under the License Agreement
to Sub-Licensee; and

WHEREAS, pursuant to that certain Agreement entered into by Sub-Licensee and
Sub-Licensor dated April 3, 2009 (the "Parlux-Iconic Agreement"), Sub-Licensor
desires to sublicense the License Agreement to Sub-Licensee, and Sub-Licensee
desires to sublicense the License Agreement from Sub-Licensor; and

WHEREAS, the Artist and Licensor desire to permit the Sublicense between
Sub-Licensee and Sub-Licensor to be entered into.

NOW, THEREFORE, the parties hereto agree as follows:

1.

Grant of Exclusive Sublicense.  Sub-Licensor hereby grants to Sub-Licensee, and
Sub-Licensee hereby accepts, the exclusive sublicense of the License Agreement,
on the terms and subject to the conditions set forth in this Sublicense,
pursuant to which the Sub-Licensee shall be responsible for performing all of
Sub-Licensor’s obligations under the License Agreement directly for the benefit
of the Licensor, and the Sub-Licensee shall be entitled directly to all of the
rights and benefits of the Sub-Licensor under the License Agreement.  The
Sub-Licensee hereby assumes all of Sub-Licensor’s obligations to the Licensor
under the License Agreement and guarantees to the Licensor and Artist that it
will fully perform as the licensee under the License Agreement, as if the
License Agreement were directly entered into with the Sub-Licensee.  All
capitalized terms used in this Sublicense shall have the meaning assigned to
such terms in the License Agreement, except as otherwise defined in this
Agreement.

2.

Term.  The Initial Term of this Sublicense shall be for the same Initial Term as
the License Agreement, as may be extended by the Sub-Licensee's exercise of the
Licensee's option to extend the License Agreement for a Renewal Term, in
accordance with the terms and conditions of the License Agreement.

3.

Royalties.  Without limiting the Sub-Licensee's assumed obligations as set forth
in Section 1 above, the Sub-Licensee shall assume the Sub-Licensor’s obligation
to make payments of Sales Royalties to the Licensor on account of Sub-Licensee’s
Net Sales for the applicable Licensed Products





1







--------------------------------------------------------------------------------

covered by the License Agreement including the payment of any Guaranteed Minimum
Royalties required in the License Agreement, subject to any advance payments of
Guaranteed Minimum Royalties that Sub-Licensor may agree to make on
Sub-Licensee’s behalf pursuant to the terms of the Parlux-Iconic Agreement, the
repayment of which shall be governed by the terms of the Parlux-Iconic
Agreement.  The Sub-Licensee shall remit payment of such Sales Royalties
directly to the Licensor under the License Agreement in accordance with the
terms and conditions of the License Agreement.  The Licensor shall be entitled
to enforce its rights to be paid Sales Royalties under the License Agreement
directly from the Sub-Licensee, and the Licensor need not proceed against the
Sub-Licensor to enforce its rights against the Sub-Licensee.  The Sub-Licensee
agrees, and represents to the Licensor and Artist, that the Licensor and the
Artist under the License Agreement shall have the right to enforce against
Sub-Licensee the obligations of the Licensee under the License Agreement.

4.

Audit.  Sub-Licensee shall permit Licensor's and Sub-Licensor’s employees,
agents and other representatives to audit, review and inspect Sub-Licensee's
books and records in accordance with the License Agreement and the Parlux-Iconic
Agreement.  Licensor and Sub-Licensor agree to coordinate their audit rights so
that no more than one joint audit on behalf of Licensor and Sub-Licensor per
period is conducted for the benefit of Licensor and Sub-Licensor, if any audit
is conducted.

5.

Indemnity by Sub-Licensee.  Sub-Licensee assumes full responsibility for the
conduct of its business and shall indemnify and hold harmless Licensor, Artist
and Sub-Licensor (each, an “Indemnified Party,” and collectively, the
“Indemnified Parties”), from and against any and all losses, liabilities,
claims, charges, actions, proceedings, demands, judgments, settlements, costs
and expenses (including, without limitation, reasonable attorneys' fees) which
any of them may incur as a result of any claim or demand which may be made
against any of them arising in any way out of this Sublicense including, without
limitation, claims alleging negligence in connection with the conduct of the
business operated by Sub-Licensee or any product liability or other defects or
any inherent danger in or from the business conducted by Sub-Licensee or the
products it sells or manufactures, and for any breach by Sub-Licensee of any
representation, warranty, covenant, agreement or obligation of Sub-Licensee in
this Sublicense or in the Parlux-Iconic Agreement.  Furthermore, Sub-Licensee
shall indemnify and hold harmless Sub-Licensor from and against any and all
losses, liabilities, claims, charges, actions, proceedings, demands, judgments,
settlements, costs and expenses (including, without limitation, reasonable
attorneys' fees) which Sub-Licensor may incur as a result of any claim or demand
by Licensor or Artist against Sub-Licensor alleging that Sub-Licensee failed to
perform any obligations of Sub-Licensor under the License Agreement.  The
foregoing indemnification obligations shall not limit, but shall be in addition
to, any indemnification obligation of Licensee provided by the License
Agreement, all of which are hereby expressly assumed by Sublicensee.

6.

Indemnity by Sub-Licensor.  Sub-Licensor shall indemnify and hold harmless
Sub-Licensee from and against any and all losses, liabilities, claims, charges,
actions, proceedings, demands, judgments, settlements, costs and expenses
(including, without limitation, reasonable attorneys' fees) which Sub-Licensee
may incur as a result of any claim or demand which may be made against
Sub-Licensee arising in any way out of this Sublicense including, without
limitation, claims alleging that the Licensed Mark infringes on another person's
intellectual property rights, negligence in connection with the conduct of the
business operated by Licensor, for any breach by Licensor or Artist of any
representation, warranty, covenant, agreement or obligation of the Licensor or
Artist under the License Agreement, and for any claim for income taxes due and
payable by Licensor with respect to Sales Royalties or other sums paid to
Licensor under the License Agreement or pursuant to any assignment of rights to
Licensor by the Sub-Licensor under the Parlux-Iconic Agreement.  For the
avoidance of doubt, neither Licensor nor Artist  shall have any obligations to
any party arising out of this Section 6.








2




--------------------------------------------------------------------------------

7.

Governing Law.  The provisions of, and all rights and obligations under, this
Sublicense shall be governed by and construed in accordance with the laws of the
State of Florida.

8.

Modification of Sublicense.  No modification of any provision of this Sublicense
shall be effective against Sub-Licensor unless the same shall be in writing and
signed by all parties hereto, and then such modification or consent shall be
effective only in the specific instance and for the purpose for which given.

9.

Successors and Assigns.  This Sublicense shall be binding upon the parties
hereto and their respective successors and assigns, and shall inure to the
benefit of the parties hereto and, to the extent permitted, their respective
successors and assigns.  

10.

Invalidity.  Any provision of this Sublicense which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction only, be
ineffective only to the extent of such prohibition or unenforceability, without
invalidating the remaining provisions of this Sublicense or affecting the
validity or enforceability of such provision in any other jurisdiction.    

11.

Notices.  Except as otherwise set forth herein, any agreement, approval,
consent, notice, request or other communication required or permitted to be
given by any party under this Sublicense shall be in writing and shall be deemed
to have been given when received and delivered (i) by hand or by courier, (ii)
by a nationally-recognized over-night courier service such as Federal Express,
or (iii) upon transmittal by facsimile with confirmation of receipt to the
number set forth below:

If to Sub-Licensor:

Iconic Fragrances, LLC

1850 N.W. 84th Avenue

Suite 100

Miami, FL  33126

Attention:  Rene Garcia, Manager

Facsimile:  305-448-4068




With a copy to




Littman Krooks LLP

655 Third Avenue

New York, NY  10017

Attention:  Mitchell C. Littman, Esq.

Facsimile:  212-490-2990

If to Sub-Licensee:

Parlux Fragrances, Inc.

5900 North Andrews Avenue

Suite 500

Fort Lauderdale, FL  33309

Attention:  Neil J. Katz, Chief Executive Officer

Facsimile:  954-491-1187

With a copy to








3




--------------------------------------------------------------------------------

Akerman Senterfitt

One Southeast Third Avenue

25th Floor

Miami, FL  33131-1714

Attention:  Jonathan L. Awner, Esq.

Facsimile:  305-374-5095

or to such other address as the recipient party shall have designated by notice
given in accordance with this Section.

12.

Further Assurances.  Each of the parties hereby agrees to execute such further
documentation and perform such other actions as may be reasonably requested to
evidence and effect the purposes and intent of this Sublicense.

13.

Entire Agreement.  This Sublicense constitutes the entire agreement of the
parties relating to its subject matter and supersedes all prior oral or written
understandings or agreements relating thereto.  No promise, understanding,
representation, inducement, condition or warranty not set forth herein has been
made or relied upon by either party hereto.

14.

Counterparts.  This Sublicense may be executed in counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
one and the same instrument.

15.

Headings.  The headings in this Sublicense are for reference purposes only, do
not constitute a part of this Sublicense and shall not affect its meaning or
interpretation.

16.

Licensor and Artist Consent; Enforcement.  The undersigned Licensor and Artist
hereby consent to the above Sublicense and agree, and represent to the
Sub-Licensee, that the Sub-Licensee has the right to enforce the obligations of
the Licensor and Artist under the License Agreement, to the same extent as the
Sub-Licensor.  The Sub-Licensee agrees, and represents to the Licensor and
Artist, that the Licensor and/or Artist shall have the right to enforce against
Sub-Licensee (and/or the Licensee) the obligations of the License under the
License Agreement as well as enforce the terms of this Agreement.




[SIGNATURE PAGE TO FOLLOW]








4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Sublicense to be executed as of
the date first written above, with intent to be bound hereby.

 

SUB-LICENSEE:

 

 

 

PARLUX FRAGRANCES, INC.

 

 

 

 

By:

/s/ Neil J. Katz

 

 

Neil J. Katz, Chairman & CEO

 

 

 

 

SUB-LICENSOR:

 

 

 

ICONIC FRAGRANCES, LLC

 

 

 

 

By:

/s/ Rene Garcia

 

 

Rene Garcia, Manager

 

 

 

 

 

 

 

LICENSOR:

 

 

 

 

COMBERMERE ENTERTAINMENT PROPERTIES, LLC

(as to Paragraph 16 only)

 

 

 

 

By:

/s/ Robin Rihanna Fenty

 

Name:

Robin Rihanna Fenty

 

Title:

President

 

 

 

 

ARTIST:

/s/ Robin Rihanna Fenty

 

 

 

Robin Rihanna Fenty














5




--------------------------------------------------------------------------------

LICENSE AGREEMENT

THIS AGREEMENT made and entered into as of the 3rd day of April 2009, by and
between COMBERMERE ENTERTAINMENT PROPERTIES, LLC, a New York limited liability
company with offices at c/o Berdon LLP, 360 Madison Avenue, New York, NY 10017
("Licensor"), and ICONIC FRAGRANCES, LLC, a Delaware limited liability company
corporation with offices at 1608 N.W. 84th Avenue, Miami, FL 33126 ("Licensee")
(together the "Parties").

WITNESSETH

WHEREAS, Licensor and its Affiliates (as defined below) own or have the right to
grant licenses of the Licensed Mark (as hereinafter defined), which is to be
licensed herein solely in connection with the Licensed Products, as defined
below; and

WHEREAS, Licensee is engaged in the business of manufacturing, promoting and/or
selling fragrance and related personal beauty care products and Licensor desires
to obtain the services of Licensee in connection with the manufacture, promotion
and sale of the Licensed Products, bearing the Licensed Mark; and

WHEREAS, in accordance with the terms and conditions of this Agreement, Licensor
is willing to grant the Licensee and Licensee desires to obtain from Licensor,
the exclusive right and license to use the Licensed Mark in the Territory (as
hereinafter defined) for use on and solely in connection with the manufacture,
promotion, distribution and sale of Licensed Products in the Licensed Channels
of Distribution (as such terms are hereinafter defined);

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, the parties hereto covenant and agree as follows:

ARTICLE 1
Definitions

The following definitions shall apply:

A.

Territory. All countries of the world and all duty-free-shops, ships, airplanes,
military bases and diplomatic missions of every country of the world, including
the world-wide web in accordance with the Licensed Channels of Distribution.
Licensee will supply Licensor with a plan within 180 days prior to * that will
set forth a timetable for introducing the Licensed Products, as defined below,
into specified foreign countries ("Roll-Out Schedule"). Licensor and Licensee
shall agree upon the foregoing Roll Out Schedule based upon Licensee's
reasonable judgment as to where there is substantial profit potential and taking
into account the availability of the Licensed Mark(s) and any secondary marks.
Licensor shall have the right, in the exercise of its reasonable discretion, to
prohibit distribution and sale in a particular country in the event that there
is a substantial impediment to use of the trademark "RIHANNA" or any words,
phrases, images or logos to be associated with the trademark "RIHANNA"
(collectively, "Associated Matter") that it is unlikely that registration of
said trademark "RIHANNA," either





——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




1







--------------------------------------------------------------------------------

alone or together with such Associated Matter, will be obtained in said country.
In the event that the difficulty in registration pertains only to the trademark
"RIHANNA" and not to any or all of the Associated Matter, and the country in
which such difficulty arises and in which Licensor exercises its discretion
hereunder to prohibit distribution and sale represents a material market (a
non­exclusive list of examples being the United States, France, Italy, United
Kingdom, and other countries of similar economic scope based on historic sales
figures for products competitive with or comparable to the Licensed Products)
(hereinafter, a "Material Market") for the Licensed Products, the parties will
negotiate in good faith to attempt to achieve a mutually agreeable adjustment to
the Net Sales Minimum to reflect the loss of such market for the applicable
period(s) of the Term. In the event that the difficulty in registration pertains
to any or all of the Associated Matter and not to the trademark "RIHANNA," and
Licensor exercises its discretion hereunder to prohibit distribution and sale in
such market, and the country in which such difficulty arises is a Material
Market, the parties will negotiate in good faith to attempt to achieve a
mutually agreeable adjustment to the Net Sales Minimum to reflect the loss of
such market for the applicable period(s) of the Term, but in such event the
adjustment shall be no greater than a * (*%) reduction of the Net Sales Minimum
for the applicable Sales Year.  Licensor shall not unreasonably withhold or
delay its agreement with Licensee's proposed Roll-Out Schedule.

B.

Licensed Products. Men's and women's fragrances and solely the following related
personal fragrance enhanced beauty care products: body lotion, body crème, body
butter, body mist, bath and shower gel, dusting powder, after shave balm or gel,
incense, room fragrances, deodorant stick and scented candles (but excluding all
cosmetic products, and all skin care products not specifically set forth herein
including but not limited to face and/or hand lotions, crèmes or gels), which
are manufactured, produced, sold, distributed, promoted and advertised by
Licensee or its sub-licensee or distributors in the Licensed Channels of
Distribution, and which bear the Licensed Mark under this Agreement.
Notwithstanding the foregoing, in the event that Licensor or Artist licenses or
promotes skin care products not governed by this Agreement, Licensor and Artist
agree that such skin care products shall not include any items called "body
lotion," "body butter," "body creme," "bath and shower gel," "dusting powder" or
"deodorant stick". Only those lotions, butters, crèmes, gels, or dusting powders
that are identified using a functional designation such as, for example,
"exfoliating creme," "exfoliating lotion," "scrubbing lotion," "anti-wrinkle
creme," "smoothing creme," "anti-aging lotion," "facial crème" or "hand crème"
may be included in such skin care product lines. The only functional designation
that shall not be permitted to be used to identify such skin care product is the
term "moisturizing" so that no items called "moisturizing lotion," or
"moisturizing creme," or "moisturizing butter," for example, shall be permitted.
Correspondingly, Licensee shall not be permitted to use any functional terms
(such as were referred to in the penultimate sentence) to identify its lotions,
butters, crèmes, gels or dusting powders. Notwithstanding the foregoing,
Licensee or its sub-licensees or distributors shall not be permitted to launch
any body lotion, body crème, body butter, dusting powder or bath and shower gel
prior to *. Licensee shall use its best efforts to cause all other Licensed
Products to be introduced on retail shelves in commercially reasonable
quantities (the "Product Launch Date") no later than *, but in no event shall
the Product Launch Date for all Licensed Products be later than *.





——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




2




--------------------------------------------------------------------------------

C.

Licensed Mark. The trademark "RIHANNA" and any secondary marks, approved logos,
the approved signature of Robyn Rihanna Fenty (the "Artist") and the approved
likeness of Artist and any derivative thereof, and such other trademarks as are,
from time to time, agreed to and approved in writing by Licensor, which approval
will not be unreasonably withheld.

D.

Net Sales. The term "Net Sales" shall mean the gross invoice price of all
Licensed Products shipped by or on behalf of the Licensee (including but not
limited to its Subsidiaries, Affiliates or any sub-licensees, except that sales
by Perfumania Holdings, Inc. and its Subsidiaries and Affiliates (collectively,
the "Perfumania Group") shall not be deemed sales by the Subsidiaries,
Affiliates, sub-licensees of Licensee for purposes of determining the gross
invoice price upon which Net Sales is derived under this Agreement, minus (i)
any documented actual allowances for damaged or returned Licensed Products, (ii)
any documented credits for the return of Licensed Products to Licensee actually
accepted or destroyed in the field, and (iii) any documented and bona fide trade
and quantity discounts or allowances actually taken with respect to the Licensed
Products (collectively, "Permitted Reductions").  Licensee covenants and agrees
that sales made by Licensee, Parlux and their respective Subsidiaries or
Affiliates, sub-licensees or distributors to any and all members of the
Perfumania Group shall be bona fide, arms length transactions at prices that are
consistent with historical practices and reasonably comparable to those prices
charged to third party distributors which are not Affiliates or Subsidiaries of
Licensee or Parlux. Licensee and Parlux will provide Licensor with access to
historical sales records to enable Licensor to audit compliance by Licensee with
the foregoing covenant.  (Licensed Products shall be deemed sold when shipped,
distributed, billed, sold or paid for, whichever occurs first.) The total
Permitted Reductions in any Sales Year during the Term and Renewal Term for all
customers other than department store customers ("Non-Department Store
Customers") shall be limited to * (*%) percent of Net Sales to such Non-
Department Store Customers in such Sales Year. There shall be a * (*%) percent
cap on Permitted Reductions to department store customers in such Sales Year
(including department store margin allowances (also referred to as markdown
allowances). In computing Net Sales, no costs incurred in manufacturing,
selling, advertising or distributing the Licensed Products and no indirect
expenses shall be deducted, nor shall there be any deduction for uncollectible
accounts.

E.

Subsidiary. Any corporation or other entity which is 100% directly or indirectly
owned by Licensee.

F.

Affiliate. Any person, corporation or other entity, which directly or indirectly
controls, is controlled by, or is under common control with a party. "Control"
shall mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies of any such person, corporation or entity,
through ownership of voting securities, by contract or otherwise.

G.

Sales Year. Each twelve (12) month period during the Term, as defined below, of
this Agreement commencing on the first date of shipment of Licensed Products by
Licensee or its distributor or sub-licensee in commercially reasonable
quantities (the "First Shipment Date") for the first line of Licensed Products
to be launched by Licensee or its distributor or sub-licensee, and ending on
each anniversary thereof. If the First Shipment Date in Sales Year 1





——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




3




--------------------------------------------------------------------------------

occurs on other than the first day of the month, then Sales Year 1 shall end on
the last day of the month in which the anniversary of the First Shipment Date
occurs and all subsequent Sales Years shall end on the anniversary of such date.

ARTICLE 2
Grant Of License

A.

Upon the terms and conditions of this Agreement, Licensor hereby grants to
Licensee, during the Term, as defined below, of this Agreement, the sole and
exclusive right and license to use the Licensed Mark in the Licensed Channels of
Distribution in the Territory as a trademark in connection with the manufacture,
promotion, sale and distribution solely of the Licensed Products and on all
related packing materials, containers, promotional material, publicity, sales,
advertising, newspaper, magazine, radio, television, cinema and similar media
presently existing or that may exist in the future, in connection solely with
the creation, manufacture, introduction, marketing, distribution, sale and
advertising of the Licensed Products, through the channels used to manufacture,
sell, distribute, advertise and promote Licensed Products of comparable prestige
design and quality as described in paragraphs A and B of Article 7 below.
Licensor shall not, during the Term, as defined below, of this Agreement and in
the Territory, grant to any third party any rights to use the Licensed Mark or
any derivative thereof in connection with Licensed Products in Licensed Channels
of Distribution. It is understood and agreed that this Agreement shall pertain
only to the Licensed Products for sale in the aforesaid Licensed Channels of
Distribution and does not extend to any other product or service or other
territory or other distribution channel, unless otherwise agreed to by the
parties as evidenced by a mutually executed written amendment of this Agreement,
specifically setting forth the further intention and agreement of Licensee and
Licensor to do so. Except for the rights to use the Licensed Marks in connection
with the manufacture and sale of the Licensed Products in the Territory through
the Licensed Channels of Distribution expressly provided for herein, Licensor
reserves all rights to the use of the Licensed Marks. Licensee shall have the
right to sub-license the Licensed Mark to Parlux Fragrances, Inc. ("Parlux"),
subject to and on the same terms and conditions as set forth in this Agreement
and so long as Parlux guarantees in writing to Licensor the performance by
Parlux and Licensee of all the terms, obligations, warranties, restrictions,
payments and conditions contained in this Agreement as though Parlux was a party
hereto. It is the essence of this Agreement that Licensee enter into a
sub-license agreement within the time period set forth in this Agreement and
that Parlux guarantees in writing to Licensor the performance by Licensee and
Parlux of all the terms, obligations, restrictions, warranties, payments and
conditions contained in this Agreement and any exhibits or agreements
incorporated by reference herein. Failure to enter into a sublicense agreement
with Parlux in the time provided and upon the foregoing terms and conditions
shall afford Licensor the immediate right to terminate the Agreement and retain
all payments which may have been previously paid to Licensee under this
Agreement, and the parties shall thereafter have no further obligations to each
other hereunder.

B.

Licensor and Artist each agrees not to promote any products described herein as
Licensed Products utilizing any other brand during the Term of this Agreement;
provided however, that neither Artist nor Licensor, or any party affiliated with
either of them, shall be in breach of this Agreement in the event any sponsors
of any events in which Artist participates,








4







--------------------------------------------------------------------------------

including but not limited to any tours, television programs, films or special
events, are companies in the business of selling fragrance products, provided
that the sale of fragrance products is not their primary business, and provided
further that Artist shall not be precluded from using or wearing any products
whatsoever in the ordinary course, but Artist shall not publicly disclose that
she wears any fragrance brands that are not Licensed Products hereunder, except
those fragrance brands in which Iconic or Parlux has an interest.

ARTICLE 3
Exclusivity of License

Licensor will not grant any other license effective during the Term, as defined
below, of this Agreement for the use of the Licensed Mark on or in connection
with Licensed Products through Licensed Channels of Distribution in the
Territory. Licensor may use or grant others the right to use the Licensed Mark
on or in connection with goods of all other types and descriptions in the
Territory. Licensor acknowledges that Licensee or its sub-licensees or
distributors presently manufacture and/or distribute in parts of the Territory
products similar to the Licensed Products covered by this Agreement, which bear
other trademarks. Licensor further acknowledges that Licensee will be obtaining
other licenses for the manufacture and/or distribution of other similar lines
during the Term, as defined below, of this Agreement. Licensee will not, during
the Term, as defined below, of this Agreement and thereafter, attack either
Licensor's title in and to the Licensed Mark or the validity of this License.

ARTICLE 4
Term of Agreement

Subject to the rights of termination set forth in this Agreement, the initial
term of this Agreement (the "Initial Term"), shall commence on the date of
execution hereof (the "Effective Date") and shall terminate five (5) years
following the First Shipment Date. Licensee shall have the option to renew this
Agreement for an additional three-year period under the terms set forth in this
Agreement applicable to such renewal period (the "Renewal Term") provided:

A.

Guaranteed Minimum Royalties (as hereinafter defined) for the Initial Term of
this Agreement which, by the terms of this Agreement, are due to be paid prior
to the expiration of the Initial Term, have been paid in full prior to the
commencement of the Renewal Period;

B.

Licensee has achieved in Sales Years 1 through 4 Net Sales, in the aggregate, of
at least $*;

C.

Licensee is not otherwise in material breach of any terms or conditions of the
Agreement, unless Licensor waives in writing any such breach;

D.

Licensor has not otherwise exercised its rights set forth herein to terminate
this Agreement.





——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




5




--------------------------------------------------------------------------------

E.

Licensee gives Licensor notice in writing of its intent to renew no later than
sixty (60) days following the end of Sales Year 4.

The Initial Term and the Renewal Term are collectively referred to in this
Agreement as the "Term."

ARTICLE 5
Confidentiality-Publicity

A.

Each party (each a "Restricted Party") (i) shall, and shall cause its officers,
directors, managers, members, employees, attorneys, accountants, auditors and
agents (collectively, "Representatives"), to the extent such persons have
received any Confidential Information, and their Affiliates and their
Representatives, to the extent such entities have received any Confidential
Information, as a result of or in connection with or in relation to the conduct
and performance of this Agreement, to maintain in strictest confidence the terms
of this Agreement and any and all information relating to the parties that is
proprietary to each party, as applicable, or otherwise not available to the
general public including, but not limited to, this Agreement, any of the terms
of this Agreement, information about royalties, marketing strategies, marketing
plans, customer lists, supplier information, distribution channels, contacts at
such suppliers, customers and distributors, information related to costs and
profits, employees, finances, businesses and operations and activities of each
party or their Affiliates, and all notes, analyses, compilations, studies,
forecasts, interpretations or other documents prepared by a party or its
Representatives or Affiliates which contain, reflect or are based upon, in whole
or in part, the information furnished to or acquired by such party
("Confidential  Information") and (ii) shall not disclose, and shall cause its
Representatives, its Affiliates and their Representatives not to disclose,
Confidential Information to any entity except as required by law, regulation or
legal process or by the requirements of any securities exchange on which the
securities of a party hereto are listed or quoted (as reasonably determined by
such party) and (iii) shall not use, and shall cause its Representatives, its
Affiliates and their Representatives not to use, the Confidential Information
other than for the purposes anticipated by this Agreement. The provisions of
this paragraph shall not apply with respect to:

1.

any information that is generally available to the public other than as a result
of disclosure in violation of the foregoing;

2.

any information that is known to the recipient thereof prior to disclosure
thereof by the disclosing party or independently developed by the recipient;

3.

any otherwise confidential information that is disclosed to a Party by a third
party and such disclosure by the third party is not, to the best knowledge of
such receiving Party, in violation of any confidentiality agreement that such
third party has with the other Party to this Agreement; or

4.

information that is required to be disclosed by judicial or administrative order
or required to be disclosed to enforce the terms and conditions hereof.








6







--------------------------------------------------------------------------------

B.

All press releases and other public announcements related to this Agreement and
the business contemplated herein may, subject to applicable law and applicable
disclosure obligations as required by law, be produced and released by either
party, but shall first be subject to the reasonable prior approval of the other
party, before release to the trade or public. Each party shall keep the other
party to this Agreement informed to the extent practicable regarding all press
inquiries concerning this Agreement and Licensed Products. The provisions of
this Section 5 and the parties' obligations hereunder shall survive the
expiration or termination of the Term. For purposes hereof, the Artist shall be
free without prior approval of Licensee to handle impromptu media interviews and
question and answer sessions in which the subject of this Agreement or Licensed
Products is raised.

ARTICLE 6
Duties of Licensee

A.

Best Efforts. During the Term of this Agreement, Licensee will use its best
efforts to exploit the rights herein granted throughout the Territory and to
sell directly or through its Licensor approved sub-licensee or distributors
through the Licensed Channels of Distribution the maximum quantity of Licensed
Products consistent with the high standards and prestige represented by the
Licensed Mark. During the Term and unless otherwise agreed in writing by
Licensor, Licensee agrees to use Select as a marketing consultant for Europe
with respect to the Licensed Products.

B.

Design and Sample Making. Licensor shall not be responsible for the production,
design or sample making of the Licensed Products and Licensee shall bear all
costs related thereto.

ARTICLE 7
Quality Standards

A.

Manufacture of Licensed Products; Quality Control.

(i)

The contents and workmanship of Licensed Products shall be at all times of the
highest quality consistent with the reputation, image and prestige of the
Licensed Mark, and Licensed Products shall be distributed and sold with
packaging and sales promotion materials appropriate for such high quality
products. The Parties agree that the Licensed Products shall be of the same or
similar premium quality and prestige as that of the Paris Hilton, Britney Spears
and Jennifer Lopez fragrance brands as of the date of this Agreement.

(ii)

All Licensed Products shall be manufactured, labeled, sold, distributed and
advertised in accordance with all applicable national, state and local laws and
regulations.

(iii)

Licensee shall submit to Licensor the fragrance, scent, packaging and other
material, designs, pre-production samples, design concepts, sketches, colors,
tags, containers and labels and advertising and marketing materials and any
matter utilizing the Licensed Marks for Licensor's review and approval, which
approval shall not be unreasonably withheld; however, should Licensor fail to
respond to written requests for





7




--------------------------------------------------------------------------------

approval within twenty (20) days of receipt of such requests, Licensor shall be
deemed to have approved the item or items for which approval was requested.

(iv)

During the Term of this Agreement, upon Licensor's request, Licensee shall
submit, free of charge to Licensor, a then current production sample of each
Licensed Product marketed. Production samples submitted by Licensee for this
purpose may be retained by Licensor and Licensor will pay Licensee for any
additional production samples Licensor requests and retains at prices equal to
Licensee's actual costs. All Licensed Products to be sold hereunder shall be at
least equal in quality to the samples presented to Licensor. Licensor and its
duly authorized representatives shall have the right, upon reasonable advance
notice and during normal business hours, at Licensor's expense, to examine
Licensed Products in the process of being manufactured and to inspect all
facilities utilized by Licensee or its sub-licensee in connection therewith.

B.

Distribution. In order to maintain the reputation, image and prestige of the
Licensed Mark, during the period immediately following the initial launch of any
new line of Licensed Products, subject to the limitations set forth below,
Licensee and its sub-licensee shall only sell Licensed Products to better
department stores and specialty stores (including those department and specialty
stores in Canada and Puerto Rico), including perfumeries, but thereafter may
sell Licensed Products to those retailers and distributors that sell prestige
designer fragrances such as the Paris Hilton, Britney Spears and Jennifer Lopez
fragrance brands. For purposes hereof, the term "better department stores" shall
describe the category and type of department stores that includes without
limitation those stores identified on Schedule 7B hereto. Notwithstanding the
foregoing, Licensor shall be kept informed of the general make up of the
Licensed Channels of Distribution with respect to each product line of the
Licensed Products. For each line of Licensed Products, Licensee shall not be
permitted to begin selling into the mass market until at least twelve months
after the First Shipment Date of such line. However, if requested by Licensor,
in the event that the Artist is in the midst of another campaign that Licensor
reasonably believes will be impaired by sales of Licensed Products into the mass
market, such twelve-month period will be extended for an additional three
months. If Licensee has a First Shipment Date for a new line of Licensed
Products within the first fifteen months following the First Shipment Date for
the previous line of Licensed Products, then Licensee shall be free to begin
selling the previously launched line to mass market upon the First Shipment Date
of the new line, but in no event earlier than twelve months following the First
Shipment Date of the previous line. The previous line may be shipped to
customers in the mass market up to thirty days before it may first be sold
hereunder, provided that it does not appear on mass market retail shelves until
the date which is twelve to fifteen months (as applicable) following the First
Shipment Date of the previous line. Sales into the mid-tier market, which shall
include without limitation travel retail and international (excluding Canada and
Puerto Rico, which are included above in the department store and specialty
store category), shall be permitted no earlier than nine (9) months after the
First Shipment Date with respect to each Licensed Product. (All of the
foregoing, subject to the time frames specified, are referred to herein as the
"Licensed Channels of Distribution.")

C.

Product Design. Throughout the Term of this Agreement, Licensor and Licensee
shall work together in good faith in deciding the types of articles of Licensed
Products that Licensee may manufacture, sell, and market, all subject to
Licensor's reasonable approval.





8




--------------------------------------------------------------------------------

Licensee shall provide Licensor with a product development plan for each line of
all Licensed Products, which plan may include Licensee's assessment of market
needs and competitive positioning, and such additional information as reasonably
requested by Licensee.

(i)

Licensee and Licensor shall jointly establish product development calendars,
under which at appropriate agreed points throughout the development process of
Licensed Products, Licensee shall make available to Licensor the concepts,
materials, fabrications (if applicable), packaging and other relevant contents
of each line of all Licensed Products for Licensor's prior written approval as
to concept interpretation, workmanship and quality and to assure that Licensed
Products are consistent in quality with comparable prestige products such as
those referred to in Section 7A(i) above and with Licensor's standing and
reputation with the public. The parties shall make every reasonable effort to
adhere to the product development calendars.

(ii)

For each new line of Licensed Products (other than items from prior lines to be
continued), Licensee shall prepare and deliver to Licensor, for its prior
written approval, product concepts and specifications for those Licensed
Products that it proposes to include in such line in accordance with the
approved product development plan. The various lines of Licensed Products shall
be created from such initial concepts and specifications, which shall then be
modified and developed cooperatively by Licensor and Licensee until Licensor has
approved, in writing, a line which, including items from prior lines to be
continued, is consistent with the approved product development plan.

(iii)

Upon Licensor's approval in accordance with this Section, Licensee shall prepare
and deliver product assortments/samples for each line of Licensed Products,
together with the carding, tags, labels and packaging ("Packaging Materials")
intended to be used with them and Licensee's internal sales materials for that
product introduction, and all advertising and promotional materials to be used
in connection therewith, for Licensor's prior written approval. Once Licensor
approves the bottle design and execution and the cap and collar thereto,
Licensee shall be permitted to commence production of the bottle, cap and
collar. Such production may proceed even if Licensor has not yet approved the
bottle contents, packaging materials and any advertising or promotional
materials associated therewith. Subject to the foregoing, Licensee shall not
commence commercial production of any other item or matter utilizing the
Licensed Mark until Licensor has approved in writing a final product assortment
and the associated Packaging Materials and all other items or matter utilizing
the Licensed Mark. Licensee expressly acknowledges that all approved sample
Licensed Products and all original, approved production specification drawings,
models, molds and patterns therefor (collectively "Sample Materials") will be
Licensor's property and Licensee shall surrender these Sample Materials to
Licensor immediately upon the expiration or termination of the Term. Approval of
an item or Licensed Product which uses particular artwork does not imply
approval of such artwork with a different item or Licensed Product or of such
item or Licensed Product with different artwork. Licensee acknowledges that
Licensor's approval of an item or Licensed Product does not imply approval of,
or license to use, any non-Licensor controlled elements contained in any item or
Licensed Product. After a sample of an item has been approved, Licensee shall
not make any changes without resubmitting the modified item for Licensor's
written approval. All decisions by Licensor shall be subject to the approval
timing and other approval procedures that are set forth in Section 7A above and
any disapproval of any Licensed Product shall be made in Licensor's reasonable
discretion, and shall be




9




--------------------------------------------------------------------------------

accompanied with an explanation and a proposed solution or alternative design,
concept and/or execution. Should Licensor fail to give its approval, Licensor
agrees to engage in good faith negotiations with Licensee to solve whatever
objections Licensor may have. After such negotiations conclude and an agreement
is not reached, then Licensor's disapproval shall be final and binding and shall
not be subject to review in any proceeding.

(iv)

All Packaging Materials shall be submitted to Licensor with product affixed in
either actual form or actual digital image for review and final approval in
accordance with the terms hereof. All fees, if any, associated with the
acquisition of any image of the Artist to be used in connection with the
Packaging Materials shall be the responsibility of Licensee.

D.

Legal Notices/Quality Control.  The license granted hereunder is conditioned
upon Licensee's full and complete compliance with the marking provisions of the
trademark, patent and copyright laws of the United States and other countries in
the Territory.

(i)

The Licensed Product, as well as all promotional, packaging and advertising
material relative thereto, shall include all appropriate legal notices as
required by applicable law.

(ii)

The Licensed Product shall be of a quality at least equal to comparable prestige
fragrance products as set forth in Section 7, and marketed by, Licensee, in
conformity with a standard sample reasonably approved in writing by Licensor.

(iii)

Licensee covenants and agrees that all the Licensed Product shall be
manufactured, sold, marketed and advertised in compliance with all applicable
laws, rules and regulations (collectively, "Laws").  Licensee shall pretest a
sampling of all proposed and approved Licensed Products and shall cause truthful
labeling regarding the care, maintenance, and use to be affixed to the Licensed
Products as required by the Laws. Licensee shall immediately inform Licensor in
writing of any complaint by any governmental or other regulatory or
self-regulatory body relevant to the Licensed Products, and the status and
resolution thereof. Licensee shall act expeditiously to resolve any such
complaint. Licensee covenants on behalf of itself and on behalf of all of
Licensee's manufacturers, that it shall not use child labor, prison labor and
shall only employ persons whose presence is voluntary, and shall otherwise
provide employees with a safe and healthy workplace in compliance with all
applicable Laws, including but not limited to wage and hour Laws, including
minimum wage, overtime, and maximum hours, shall comply with all discrimination
and other labor Laws, and all environmental Laws.

(iv)

In the event of Licensee's unapproved or unauthorized manufacture, distribution,
use or sale of any Licensed Products or any packaging materials bearing any
reference to the Licensed Mark, including promotional and advertising materials,
or the failure of Licensee to comply with any provisions of this Section 7,
Licensor shall have the right to: (i) immediately revoke Licensee's rights with
respect to any such Licensed Products licensed under this Agreement, and/or (ii)
at Licensee's expense, confiscate or order the destruction of such unapproved,
unauthorized or non-complying products, packaging materials or other materials.
Such right(s) shall be in addition to and without prejudice to any other rights
Licensor may have under this Agreement or otherwise.





10




--------------------------------------------------------------------------------

(v)

Licensee covenants and agrees that: (i) all Licensed Products manufactured, sold
and distributed hereunder will be merchantable and fit for the purpose for which
they are intended; (ii) the Licensed Products will conform at all times to all
applicable federal, state and local laws, rules, regulations, ordinances and
other enactments provided in the Territory or otherwise applicable, and all
applicable industry standards, including but not limited to, those relating to
product safety; and (iii) all Licensed Products will conform in all respects to
the samples approved by Licensor and that Licensee will not distribute or sell
any Licensed Products which are of a quality or standard inferior to or
different from the approved quality or are injurious to the reputation and
goodwill associated with the Licensed Mark.

ARTICLE 8
Guaranteed Minimum Royalty

In consideration of both the license granted hereunder, Licensee shall pay to
Licensor a Guaranteed Minimum Royalty as follows:

A.

The Initial Term

Sales Year

Guaranteed Minimum Royalty

Sales Year 1

$*

 

 

Payable as follows:

$* as an advance (the "GMR Advance") payable within ten (10) business days
following the delivery by Licensor and Licensee of the signature page (either in
original or by facsimile or image file transmission) of this Agreement, which
has been signed by Artist, Licensor and Licensee. In the event Licensee fails to
pay the GMR Advance in a timely fashion, Licensor may terminate this Agreement
by written notice to Licensee without prejudice to any other rights and remedies
that Licensor has under this Agreement.

 

 

Sales Year 2

$*

 

 

Payable as follows:

$* due by *

$* due by *

$* due by *

$* due by *

 

 

Sales Year 3

$*

 

 

Payable as follows:

$* due by *

$* due by *

$* due by *

$* due by *





——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




11







--------------------------------------------------------------------------------




Sales Year

Guaranteed Minimum Royalty

 

 

Sales Year 4

$*

 

 

Payable as follows:

$* due by *

$* due by *

$* due by *

$* due by *

 

 

Sales Year 5

$*

 

 

Payable as follows:

$* due by *

$* due by *

$* due by *

$* due by *




In the event that the Product Launch Date occurs after *, but before *, then the
installments of the Guaranteed Minimum Royalty described above shall commence
for Sales Year 2 on * and be payable thereafter on November 1, February 1 and
May 1 for the balance of the Initial Term.

The Guaranteed Minimum Royalty for the entire Initial Term shall be $*. The
Guaranteed Minimum Royalty for each Sales Year during the Initial Term shall be
credited against the Sales Royalty as provided in Article 9 below. Moreover, to
the extent the Guaranteed Minimum Royalty paid in Sales Year 1 exceeds the
actual Sales Royalty computed on the greater of the Net Sales Minimum or actual
Net Sales in Sales Year 1, such excess shall be credited to the Sales Royalty
due on any Net Sales in excess of the Net Sales Minimums in the remaining four
years of the Initial Term.

The Sales Royalty, as defined below, paid for Sales Year 1 or Sales Year 2 of
the Initial Term in excess of the Guaranteed Minimum Royalty, as defined below,
due in such Sales Year, shall be credited against the Guaranteed Minimum Royalty
due to Licensor for any other Sales Year within the same Initial Term ("Rollover
Guaranteed Minimum Royalty Credit"). Notwithstanding the foregoing, on a
quarterly basis, Licensee shall pay to Licensor the greater of an amount equal
to the Guaranteed Minimum Royalty (subject to any Rollover Guaranteed Minimum
Royalty Credit set forth in the previous sentence) or the actual Sales Royalty
due on the Net Sales for such quarterly period.

The Renewal Term

Sales Year

Guaranteed Minimum Royalty

 

 

Sales Year 6

$*.

 

 

Payable as follows:

$* as an advance on the first day of the Renewal Term

$* due by *

$* due by *








——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




12




--------------------------------------------------------------------------------





Sales Year

Guaranteed Minimum Royalty

 

$* due by *

$* due by *

 

 

Sales Year 7

$*

 

 

Payable as follows:

$* due by *

$* due by *

$* due by *

$* due by *

 

 

Sales Year 8

$*

 

 

Payable as follows:

$* due by *

$* due by *

$* due by *

$* due by *

In the event that the Product Launch Date occurs after *, but before *, then the
installments of the Guaranteed Minimum Royalty described above shall commence
for Sales Year 6 on * and be payable thereafter on November 1, February 1 and
May 1 for the balance of the Renewal Term.

The Guaranteed Minimum Royalty for the entire Renewal Term shall be $*. The
Guaranteed Minimum Royalty for each Sales Year during the Renewal Term shall be
credited against the Sales Royalty (as provided in Article 9 below) for that
same Sales Year. Moreover, to the extent the Guaranteed Minimum Royalty paid in
Sales Year 6 exceeds the actual Sales Royalty computed on the greater of the Net
Sales Minimum or actual Net Sales in Sales Year 6, such excess shall be credited
to the Sales Royalty due on any Net Sales in excess of the Net Sales Minimums in
the remaining two years of the Renewal Term.

With respect to the Renewal Term, on a quarterly basis, Licensee shall pay to
Licensor the greater of an amount equal to the Minimum Guaranteed Royalty or the
actual Sales Royalty, as defined below, due on Net Sales for such quarterly
period

ARTICLE 9
Sales Royalty; Accountings; Withholding Taxes

A.

Licensee shall pay to Licensor a Sales Royalty of * percent (*%) (the "Royalty
Rate") on Net Sales in each Sales Year.

B.

The Sales Royalty hereunder shall be accounted for and paid quarterly within
thirty (30) days after the close of each quarterly period ending March 31, June
30, September 30 and December 31 during the Term of this Agreement (or portion
thereof in the event of prior termination for any reason or if the First
Shipment Date occurs on any date other than the first or last day of a calendar
quarter). The Sales Royalty payable for each quarterly period during each





——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




13




--------------------------------------------------------------------------------

Sales Year shall be computed on the basis of Net Sales during such Sales Year,
with a credit for any Guaranteed Minimum Royalty and Sales Royalty payments made
to Licensor for said Sales Year. It is the essence of this Agreement that
payment of the Sales Royalty hereunder shall be guaranteed in writing by Parlux.

C.

All payments made hereunder by Licensee to Licensor shall be made in dollars in
lawful currency of the United States of America.  All payments, along with a
copy of all reports, shall be sent to the address of Licensor first above
written, or to such other address as Licensor may designate in writing. The
receipt or acceptance by Licensor of any royalty statement, or the receipt or
acceptance of any royalty payment made, shall not prevent Licensor from
challenging the validity or accuracy of such statement or payment in accordance
with the provisions of Section 9(e) below. Late payments shall incur interest at
the rate of one half percent (0.5%) per month from the date such payments were
originally due provided written notice of default in payment is provided by
Licensor to Licensee.

D.

Licensee's obligations for the payment of the Sales Royalty as provided herein
shall survive expiration or termination of this Agreement, and will continue for
so long as Licensee and/or its affiliates or sub-licensees continue to
manufacture, to have manufactured, sells or otherwise markets the Licensed
Products in accordance with the terms hereof.

E.

All payments made by Licensee under this Agreement shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, turnover, sales, value added stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (individually or
collectively, "Taxes"), now or hereafter imposed, levied, collected, withheld or
assessed by any tax or other governmental authority (a "Governmental
Authority"), excluding all present and future income taxes imposed on the
Licensor or any of its direct or indirect members ("Excluded Taxes"). In the
event that any Taxes (other than any Excluded Taxes) are now or hereafter
required to be imposed, levied, collected, withheld, paid and/or assessed under
applicable law from, or in respect of, any amount otherwise payable to the
Licensor hereunder (including any turnover, sales, value-added or similar type
of Taxes imposed by any Governmental Authority and for which the Licensor and/or
any of its direct or indirect members or beneficial owners are
liable)(individually or collectively, the "Non-Excluded Taxes"), then the amount
so payable by Licensee to the Licensor shall be increased and grossed- up to the
extent necessary to yield to the Licensor and its direct and indirect members
and beneficial owners (after payment, and/or the taking into account, of all
such Non-Excluded Taxes) the amount specified in the Agreement as being payable
to the Licensor. Whenever any Non-Excluded Taxes are payable by the Licensee, as
promptly as possible thereafter Licensee shall send to the Licensor a certified
copy of an original official receipt received or other documentary evidence by
Licensee showing payment thereof. If Licensee fails to pay any Non-Excluded
Taxes when due to the appropriate Government Authority or fails to remit to the
Licensor the required receipts or other required documentary evidence, Licensee
shall indemnify the Licensor and all of its direct and indirect members and
other beneficial owners for any incremental Taxes and any interest or penalties
that may become payable by the Licensor or any of its direct or indirect members
or beneficial owners as a result of any such failure. The agreements in this
subsection shall survive the termination of this Agreement and the payment of
all amounts payable hereunder. The requirements of the foregoing Section 9E
shall apply provided that Licensor is a domestic (United States) business such
as a corporation or limited








14







--------------------------------------------------------------------------------

liability company. If Licensor is a domestic partnership, then such requirements
shall only apply if Licensor has no foreign partners.

ARTICLE 10
Net Sales Minimums

A.

Initial Term

 

Net Sales Minimum for Sales Year 1:

 

$ *

 

Net Sales Minimum for Sales Year 2:

 

*

 

Net Sales Minimum for Sales Year 3:

 

*

 

Net Sales Minimum for Sales Year 4:

 

*

 

Net Sales Minimum for Sales Year 5:

 

*

 

Total Net Sales Minimum:

 

$ *

B.

Renewal Term

 

Net Sales Minimum for Sales Year 6:

 

$ *

 

Net Sales Minimum for Sales Year 7:

 

*

 

Net Sales Minimum for Sales Year 8:

 

*

 

Total Net Sales Minimum:

 

$ *




C.

In the event that Licensee fails to meet its Net Sales Minimum in any Sales Year
(including during the Renewal Term if applicable), provided that it promptly
pays its Guaranteed Minimum Royalty for such Sales Year within thirty (30) days
after the close of such Sales Year, Licensee shall not be deemed in breach of
the Agreement on account of any shortfall in Net Sales against the Net Sales
Minimum for such Sales Year. Failure to pay the Guaranteed Minimum Royalty
within the time provided, shall afford Licensor an automatic right to terminate
the Agreement with no further obligations by Licensee subsequent to termination.
If Licensee fails to meet the Net Sales Minimum in any Sales Year after the
first three (3) Sales Years (including such failure during the Renewal Period if
applicable), Licensor may terminate the Agreement with no further obligations by
Licensee subsequent to termination, notwithstanding Licensee's payment of the
Guaranteed Minimum Royalty in such Sales Year.

ARTICLE 11

Advertising and Promotion




A.

Licensee and its sub-licensee and distributors will jointly spend in the
Territory for "Consumer Advertising and Promotion" (as defined below) no less
than the following:

Initial Term

Sales Year 1

*% of the greater of the Net Sales Minimum or actual Net Sales (for purposes of
Sales Year 1, expenditures for Consumer Advertising and Promotion that are made
after the Effective Date and prior to the








——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




15







--------------------------------------------------------------------------------




 

commencement of Sales Year 1 shall be credited to Sales Year 1 for purposes of
this required minimum. In the event that the expenditure for Consumer
Advertising and Promotion in a Sales Year is less than the minimum required
under this Article 11, Licensee or its sub-licensee or distributor must spend
the shortfall on Consumer Advertising and Promotion during the first quarter of
the next Sales Year. Any shortfall remaining at the end of such first quarter
shall be remitted to Licensor.

Sales Year 2

*% of the greater of the Net Sales Minimum or actual Net Sales

Sales Year 3

*% of the greater of the Net Sales Minimum or actual Net Sales

Sales Year 4

*% of the greater of the Net Sales Minimum or actual Net Sales

Renewal Term

Sales Year 5

*% of the greater of the Net Sales Minimum or actual Net Sales

Sales Year 6

*% of the greater of the Net Sales Minimum or actual Net Sales

Sales Year 7

*% of the greater of the Net Sales Minimum or actual Net Sales

Sales Year 8

*% of the greater of the Net Sales Minimum or actual Net Sales




In the event that Licensee launches a new line of Licensed Products in any of
Sales Years 2 through 5 of the Initial Term or Sales Years 6 through 8 of the
Renewal Term, in the Sales Year in which launch occurs, the Consumer Advertising
and Promotion commitment for such Sales Year for the new line shall be increased
by *%. For example, if a new line is launched in Sales Year 4, the Consumer
Advertising and Promotion commitment for the new line in that year would be *%
(*% as required above plus a *% increment for just the year of launch with
respect to Net Sales of only the new line). Notwithstanding the foregoing, the
Consumer Advertising and Promotion commitment, expressed as a percentage of
aggregate Net Sales in any Sales Year, cannot be less than the Guaranteed
Minimum Royalty in such Sales Year, expressed as a percentage of Net Sales.

B.

"Consumer Advertising and Promotion" shall be understood to include newspapers,
magazines, television, radio, signage/billboards (including related artwork and
production charges for these five categories) cooperative advertising, retailer
demonstration charges, retailers' catalogues, gifts with purchase (including the
free portion of seasonal value sets), marketing collateral materials, direct
mail, remittance envelopes, blow-ins, billing inserts (both scented and
unscented), product samples, pamphlets, free goods (including those to Licensor
for events and other public relations activities), free aspect of seasonal value
sets, selling assistant programs, window and counter displays (including
testers, dummies, counter cards and other visual aids), in-store demonstrators
and models, special events, contests, publicity and promotions.








——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




16







--------------------------------------------------------------------------------

C.

Licensor undertakes, subject to Artist's prior professional commitments, at
Licensee's request to make Ms. Robin Rihanna Fenty ("Artist") available at
reasonable intervals and for reasonable periods (which shall involve at least
five (5) appearances in each Sales Year of the Term for promotional tie-ins
serving to associate Artist with the Licensed Products. During the Term and in
the Territory, Licensee shall also be entitled to the non­exclusive use of
Artist's approved likeness, and approved signature solely for advertising,
packaging and promotional purposes upon Licensor's approval first being obtained
in each instance, which approval shall not be unreasonably withheld or delayed.
Licensor's failure to approve any representation of Artist's signature or
likeness within twenty (20) days of written request therefor shall be deemed an
approval thereof. Licensor shall make every reasonable effort, in light of her
busy schedule and subject to her prior professional commitments, at the request
of the Licensee and upon at least twenty (20) days written notice, to arrange
for Artist's cooperation for a reasonable number of publicity photographs,
launch parties, personal appearances and radio and TV interviews (which shall be
included in Artist's obligations of five (5) appearances discussed above).
Licensee shall pay for all reasonable costs involved in providing Artist and two
of Artist's personal assistant/manager(s) with round-trip first-class travel
(including ground transportation) and five star hotel accommodations, food and
other related expenses mutually agreed upon in advance of each appearance
attended by Artist at Licensee's request. The above commitments by Artist shall
not include any musical performances by Artist unless otherwise agreed in
writing by the parties and subject to a mutually approved budget (including
additional round trip travel and accommodation riders for dancers, etc).
Licensee shall pay for the reasonable costs involved in providing Artist's hair
stylist, make-up artist, stylist, production person and two security guards with
round-trip economy class air travel and lodging, food and other related expenses
mutually agreed upon in advance of each appearance attended by Artist at
Licensee's request. If Artist fails to appear for a scheduled Licensor approved
event (other than for reasons out of her control such as health reasons, bad
weather conditions grounding her assigned aircraft), Licensee will have the
right to deduct its non-refundable out of pocket expenses incurred in connection
with each specific event from the Sales Royalty. The failure to appear at a
scheduled event could have a material adverse effect on the Licensee's ability
to market the Licensed Products. Budgets for the above travel shall be discussed
and agreed upon by the. Parties prior to travel bookings. Expenses incurred by
Licensee under this paragraph shall be included in the Consumer Advertising and
Promotion commitment.

D.

Licensee shall not advertise or promote any of the Licensed Products in any
publication or communications medium that is reasonably likely to damage the
goodwill of the. Licensed Mark and shall not sell any premiums, bundling or
tie-ins with other products without Licensor's written consent. Licensor and
Artist and their respective reputations and businesses shall not in any way be
used in any illegal, vulgar, obscene, immoral, unsavory or offensive manner.
Licensee shall obtain, at its sole cost and expense, all third party consents
and approvals necessary in connection with advertising and promotional
activities. Moreover, if at any time during the Term, the commercial value of
Artist's name and image is substantially impaired by reason of her conviction of
a felony or any other crime involving moral turpitude, and that such conduct
will materially diminish the ability of Licensee to sell the Licensed Products,
Licensee shall have the right to terminate this Agreement following which the
parties shall have no further obligations hereunder.








17







--------------------------------------------------------------------------------

ARTICLE 12
Sales Statement; Books and Records; Audits

A.

Sales Statement. Licensee shall deliver to Licensor at the time each Sales
Royalty payment is due, a reasonably detailed report in accordance with
Generally Accepted Accounting Principles signed by an officer of Licensee and
Parlux and certified as true, accurate and complete, identifying separately by
SKU number the items, quantities and Net Sales of each style of Licensed Product
sold by Licensee and/or its Affiliates, Subsidiaries, and/or sub-licensees
during the quarter for which payment is being made, and any other information
reasonably requested by Licensor in connection therewith. Each such report shall
include, in addition to the total number of each Licensed Product sold and the
royalty due thereon, a detailed presentation of the computation of royalties,
including the quantities and Net Sales of each item sold, and the application of
any credits. A statement shall be rendered for each quarter whether or not any
royalties are due. Such information shall be maintained in confidence by and on
behalf of Licensor, subject to disclosure only as required by law.
Notwithstanding the foregoing, Licensor acknowledges and agrees that Licensee
shall not be selling the Licensed Products into the market. Sales will actually
be made by Parlux and the books and records reflecting such sales shall be in
the exclusive control and possession of Parlux so that any reporting required
herein shall be generated by Parlux based on the accounting records of Parlux.

Licensee and Parlux shall deliver to Licensor, not later than ninety (90) days
after the close of each Sales Year during the Term of this Agreement (or portion
thereof in the event of prior termination for any reason), a statement, prepared
in accordance with GAAP, signed by a duly authorized officer relating to said
entire Sales Year, setting forth the same information required to be submitted
by Licensee in accordance with the first paragraph of this Article and also
setting forth the information concerning expenditures for the Consumer
Advertising and Promotion of Licensed Products during such Sales Year required
by Article 11 hereof.

B.

Books and Records; Audits. Licensee and Parlux shall prepare and maintain, in
such manner as will allow its accountants to audit same in accordance with GAAP
complete, accurate and separate books of account and records (specifically
including without limitation the originals or copies of documents supporting
entries in the books of account) in which accurate entries will be made covering
all transactions, including advertising expenditures, arising out of or relating
to this Agreement. Licensee and Parlux shall keep separate general ledger
accounts for such matters that do not include matters or sales related to this
Agreement.  Licensor and its duly authorized representatives shall have the
right, for the duration of this Agreement and for three (3) years thereafter,
during regular business hours and upon seven (7) business days advance notice
(unless a shorter period is appropriate in the circumstances), to audit said
books of account and records and examine all other documents and material in the
possession or under the control of Licensee and/or Parlux with respect to the
subject matter and the terms of this Agreement, including, without limitation,
invoices, credits and shipping documents, and to make copies of any and all of
the above. All such books of account, records, documents and materials shall be
kept available by Licensee and/or Parlux for at least three (3) years after the
end of the Sales Year to which they relate.





18




--------------------------------------------------------------------------------

If, as a result of any audit of Licensee's and/or Parlux's books and records, it
is shown that Licensee's and/or Parlux's payments were less than the amount
which should have been paid by an amount equal to * (*%) percent or more of the
payments actually made with respect to sales occurring during the period in
question, Licensee and/or Parlux shall reimburse Licensor for the cost of such
audit and shall make all payments required to be made to eliminate any
discrepancy revealed by said audit together with interest accruing thereon
within ten (10) days after Licensor's demand therefor.

C.

Licensee shall submit to Licensor for its prior written approval an annual
business plan, which shall include specific product offerings, advertising and
marketing strategies for distribution and sale of the Licensed Products, and
sales forecasts. Such plan shall be delivered to Licensor at least ninety (90)
days prior to the beginning of each Sales Year, except that with respect to
Sales Year 1 the plan shall be delivered within one hundred and twenty (120)
days prior to the First Shipment Date.

D. Licensee's and/or Parlux's obligations to maintain the records and provide
audit rights as provided herein shall survive expiration or termination of this
Agreement, and will continue for three (3) years after Licensee and/or its
distributors or sub-licensees have ceased to manufacture, to have manufactured,
sell or otherwise market the Licensed Products in accordance with the terms
hereof.

ARTICLE 13
Indemnification and Insurance

A.

Indemnification of Licensor. Licensee hereby agrees to save and hold Licensor
and its officers, directors, agents and employees harmless of and from and to
indemnify them against any and all claims, suits, injuries, losses, liability,
demands, damages and expenses (including, subject to subparagraph D below,
Licensor's reasonable attorneys' fees and expenses) which Licensor may incur or
be obligated to pay, or for which either may become liable or be compelled to
pay in any action, claim or proceeding against it, for or by reason of any acts,
whether of omission or commission, that may be committed or suffered by Licensee
or any of its servants, agents or employees in connection with. Licensee's
performance of this Agreement, including but not limited to those arising out of
(i) any use of any of Licensor's intellectual property by Licensee, its
subsidiaries and/or affiliates or sub-licensees in connection with the Licensed
Products not expressly authorized under this Agreement (ii) the sale or use of
the Licensed Products, (iii) any allegedly unauthorized use of any patent,
process, idea, method, or device in connection with the Licensed Products except
as authorized by this Agreement, (iv) any claims, suits, losses and damages
arising out of alleged defects in the Licensed Products or resulting from any
failure of Licensee, or any person, firm, or entity acting under or through
Licensees, to comply with the provisions of this Agreement or to comply with any
applicable laws including, without limitation any of the foregoing, (v) the
manufacture, labeling, sale, distribution or advertisement of any Licensed
Product by Licensee in violation of any national, state or local law or
regulation or the breach of Article 5 hereof, or (vi) the accidental death of,
or injury to, persons or damage to property, and third party claims of
infringement of intellectual property rights, including copyrights, trademark
(other than the Licensed Mark), trade dress








——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




19







--------------------------------------------------------------------------------

and/or patent claims.. The provisions of this paragraph and Licensee's
obligations hereunder shall survive the expiration or termination of this
Agreement. This indemnity shall not apply to the extent any claim, suit, injury,
loss, liability, demand, damage or expense arises out of the negligence or
willful misconduct of Licensor. Licensee shall give Licensor prompt written
notice of any such claim, demand or suit.

B.

Insurance Policy. Licensee shall procure and maintain at its own expense in full
force and effect at all times during which Licensed Products are being sold,
with a qualified AA or higher rated insurance carrier acceptable to Licensor, a
public liability insurance policy with a general liability insurance, products
liability insurance, errors and omissions insurance and worker's compensation
insurance having the minimum coverages specified below:

Commercial General Liability Insurance for limits of $2,000,000 per occurrence
Bodily Injury and Property Damage Combined, $1,000,000 per occurrence Personal &
Advertising Injury, $2,000,000 aggregate Products and Completed Operations
Liability, Workers Compensation of $1,000,000 per occurrence and $10,000,000
umbrella coverage each occurrence for General Liability and Product Damage, with
Cargo coverage of up to $25,000,000.

Such insurance policies shall provide for at least thirty (30) days prior
written notice to said parties of the cancellation or substantial modification
thereof Licensor shall be a named insured on each such policy. Such insurance
may be obtained by Licensee in conjunction with a policy which covers products
other than Licensed Products.

C.

Evidence of Insurance. Licensee shall, from time to time upon reasonable request
by Licensor, promptly furnish or cause to be furnished to Licensor evidence in
form and substance satisfactory to Licensor of the maintenance of the insurance
required by subparagraph B above, including, but not limited to, copies of
policies, certificates of insurance (with applicable riders and endorsements)
and proof of premium payments. Nothing contained in this paragraph shall be
deemed to limit in any way the indemnification provisions of the subparagraph A
above.

D.

Notice. Licensor will give Licensee notice of any action, claim, suit or
proceeding in respect of which indemnification may be sought and Licensee shall
defend such action, claim, suit or proceeding on behalf of Licensor. In the
event appropriate action is not taken by Licensee within thirty (30) days after
its receipt of notice from Licensor, then Licensor shall have the right, but not
the obligation, to defend such action, claim, suit or proceeding and in such
defense Licensor may, subject to Licensee's indemnity obligation under
subparagraph A above, be represented by its own counsel. In any case, the
Licensor and the Licensee shall keep each other fully advised of all
developments and shall cooperate fully with each other in all respects in
connection with any such defense as is made. Nothing contained in this paragraph
shall be deemed to limit in any way the indemnification provisions of the
subparagraph A above except that in the event appropriate action is being taken
by Licensee by counsel reasonably acceptable to Licensor, with respect to any
non-trademark or intellectual property, action, claim, suit or proceeding.
Licensor shall not be permitted to seek indemnification from Licensee for
attorneys' fees and expenses incurred without the consent of Licensee. In
connection with the aforesaid actions, claims and proceedings, the parties
shall, where no conflict of interest exists, seek to be








20







--------------------------------------------------------------------------------

represented by common reasonably acceptable counsel.  In connection with
actions, claims or proceedings involving trademark or other intellectual
property matters which are subject to indemnification hereunder, Licensor shall
at all times be entitled to be represented by its own counsel, for whose
reasonable fees and disbursements it shall be entitled to indemnification
hereunder.

ARTICLE 14
The Licensed Mark

A.

Licensee shall not join any name or names with the Licensed Mark so as to form a
new mark, unless and until Licensor consents thereto in writing. Licensee
acknowledges the validity of the Licensed Mark, the secondary meaning associated
with the Licensed Mark, and the rights of Licensor with respect to the Licensed
Mark in the Territory in any form or embodiment thereof and the goodwill
attached or which shall become attached to the Licensed Mark in connection with
the business and goods in relation to which the same has been, is or shall be
used. Sales by Licensee shall be deemed to have been made by  Licensor for
purposes of trademark registration and all uses of the Licensed Mark by Licensee
shall inure to the benefit of Licensor. Licensee shall not, at any time, do or
suffer to be done, any act or thing which may in any way materially adversely
affect any rights of Licensor in and to the Licensed Mark or any registrations
thereof or which, directly or indirectly, may materially reduce the value of the
Licensed Mark or detract from its reputation.

B.

At Licensor's request, Licensee shall execute any documents, including
registered user agreements, reasonably required by Licensor to confirm the
respective rights of Licensor in and to the Licensed Mark in each jurisdiction
in the Territory and the respective rights of Licensor and Licensee pursuant to
this Agreement.  Licensee shall cooperate with Licensor, in connection with the
filing and the prosecution by Licensor of applications to register or renew the
Licensed Mark for Licensed Products sold hereunder in each jurisdiction in the
Territory where Licensee has reasonably requested the same in accordance with
this Agreement. Such filings and prosecution shall be at the expense of
Licensor. Nothing contained herein shall obligate Licensor to prosecute any
trademark application outside the U.S. which is opposed or rejected in any
country after the application is filed, provided, however, that any such
prosecution shall go forward if (a) Licensee requests same; (b) Licensee pays
for same directly; and (c) such prosecution is in Licensor's name and directed
by Licensor.  Licensor shall cooperate fully with any such prosecution. If the
prosecution fails, Licensee shall receive no credit for the monies it expended
in connection therewith; if the prosecution succeeds, Licensee shall be entitled
to receive a credit for the monies it expended in connection therewith against
any Sales Royalty due Licensor from sales derived in the country of such
prosecution.

C.

Licensee shall use the Licensed Mark in each jurisdiction in the Territory
strictly in compliance with the legal requirements obtaining therein and shall
use such markings in connection therewith as may be required by applicable legal
provisions. Licensee shall cause to appear on all Licensed Products and on all
materials on or in connection with which the Licensed Mark is used, such
legends, markings and notices as may be reasonably necessary in order to give
appropriate notice of any trademark, trade name or other rights therein or
pertaining thereto.





21




--------------------------------------------------------------------------------

D.

Licensee shall never challenge the validity of the Licensed Mark or any
application for registration thereof, or any trademark registration thereof, or
any rights of Licensor therein. The foregoing shall not be deemed to prevent
Licensee from asserting, as a defense to a claim of breach of contract brought
against Licensee by Licensor for failure to perform its obligations hereunder,
that its ceasing performance under this Agreement was based upon Licensor's
failure to own the Licensed Mark in the United States of America, provided that
it is established in a court of law that Licensor does not own the Licensed
Mark, that the Licensed Mark is owned by a third party so as to preclude the
grant of the license provided herein.

E.

Licensee shall promptly notify Licensor of any counterfeiting or other
infringement of the Trademarks, or any diversion of the Licensed Products from
the Licensed Channels of Distribution, of which Licensee becomes aware. Licensor
shall have the right, but not the obligation, to institute legal action or take
any other actions which it deems necessary to protect its interest in the
Trademarks, and Licensee shall fully cooperate with Licensor in any such action,
provided that any out-of-pocket expenses of Licensee incurred in connection
therewith are paid or reimbursed by Licensor or credited against any Sales
Royalty due thereafter to Licensor. Any monetary recovery (the "Licensor
Recovery") resulting from any such action shall be allocated between Licensor
and Licensee as follows: first, all out of pocket expenses incurred by Licensor
and Licensee in prosecuting such action (the "Recovery Expenses") shall be paid
to Licensor and Licensee as actually incurred by each; second, Licensor shall be
paid an amount equal to the balance of the Licensor Recovery, after deducting
the Recovery Expenses, times the Royalty Rate; and third, Licensor shall receive
twenty-five (25%) percent and Licensee shall receive seventy-five (75%) percent
of the remaining balance of the Licensor Recovery. If Licensor declines to
institute or continue any legal action, Licensee may, with the consent of
Licensor, which will not be unreasonably withheld, institute or continue same in
its name, at its sole expense, in which event any monetary recovery (the
"Licensee Recovery") resulting therefrom shall be allocated between Licensor and
Licensee as follows: first, the Recovery Expenses shall be paid to Licensor and
Licensee in the amounts actually incurred by each; second, Licensor shall be
paid an amount equal to the balance of the Licensee Recovery, after deducting
the Recovery Expenses, times the Royalty Rate; and third, Licensor shall receive
twenty-five (25%) percent and Licensee shall receive seventy-five (75%) percent
of the remaining balance of the Licensee Recovery. Should the amount of the
recovery under this paragraph not be sufficient to pay 100% of the Recovery
Expenses, then the allocation hereunder shall be adjusted on a pro-rata basis in
proportion to the relative amounts of Recovery Expenses incurred by each of
Licensor and Licensee.

F.

Licensor shall not be required to protect, indemnify or hold Licensee harmless
against, or be liable to Licensee for, any liabilities, losses, expenses or
damages which may be suffered or incurred by Licensee as a result of any
infringement or allegation thereof by any other person, firm or corporation,
other than by reason of Licensor's breach of the representations made and
obligations assumed herein.

H.

Ownership of all intellectual property rights, whether recognized currently or
in the future, including, without limitation, copyright, patent, trade secret
and trademark rights, in the Licensed Products and in all formulae, designs,
logos, artwork, packaging, copy, literary text, advertising material and
promotion material of any sort utilizing the Licensed Mark, including all





22




--------------------------------------------------------------------------------

such material developed by Licensee (collectively, the "Work"), shall vest in
Licensor, and title thereof shall be in the name of Licensor. All such items and
all Licensed Products shall bear the copyright and trademark notices as are
reasonable and customary and any other legal notices, which Licensor may from
time to time prescribe. Notwithstanding the foregoing, the parties hereto
understand and agree that the formulae and scents shall be owned by a third-
party fragrance house, which fragrance house shall agree directly with either
Licensee or Parlux and Licensor that, during and after the Term of the Agreement
such formulae and scents shall be exclusive to Licensor. Any and all additions
to, and new renderings, modifications or embellishments of the Work shall,
notwithstanding their invention, creation and use by Licensee and/or its
representatives, affiliates and/or sub-licensees, if applicable, be and remain
the property of Licensor, and Licensor may use, and license others to use the
Work, subject only to the provisions of this Agreement. Licensee shall advise
Licensor of specific Work to be developed, designed and/or manufactured by third
parties (collectively, "Developers") and shall provide Licensor with the names
and addresses of all such Developers. Licensee shall impose restrictions on such
Developers, including but not limited to having such Developers execute
confidentiality, trademarks acknowledgement and anti-  pirating and
anti-infringement agreements and/or letter agreements guaranteeing the
Developers' compliance with the provisions of this Agreement. Licensee shall
obligate each Developer to covenant in its agreement that it will not
subcontract any of its obligations to develop, design or manufacture Licensed
Products or Work without the prior written approval by the Licensor. The right,
title and interest in and to any samples or prototypes of the Work, including
any modifications or improvements thereto, that are submitted by Licensee or
Parlux to Licensor for approval, but (i) which are not approved by Licensor (ii)
not then used in connection with the Licensed Mark or the Licensed Products and
(iii) are not confusingly similar to the Work ultimately approved or used by the
Licensor in connection with the Licensed Mark (provided that any reference to or
inclusion of the Licensed Mark is removed from such Work), shall revert to
Licensee or, as applicable, to the designer or fragrance house that designed,
developed prepared and provided such Work.

I.

Licensee shall not use any other tradenames, trademarks or other designations
including, without limitation, Licensee's own corporate name or tradename in
connection with the Mark in any consumer advertising and publicity, labeling,
packaging or printed matter utilized by Licensee in connection with the Licensed
Products. Licensee may, however, use its own corporate name or tradename in
connection with the Licensed Products in transactions between and among the
parties hereto, and with Manufacturers, merchants, wholesale customers and
others relating to: the manufacture of Licensed Products; the creation and
development of designs, styles, advertising, promotional materials, packaging,
printed matter and labeling of the Licensed Products; and the wholesale sale of
the Licensed Products. Licensee shall not use the Licensed Marks in combination
with any other names or marks to form a new mark and shall not use the Mark as a
tradename or in any other manner other than in connection with the manufacture,
distribution, sale and promotion of Licensed Products under this Agreement.
Licensee will at all times make reference on the Licensed Products and on all
packaging and promotional materials used in connection therewith that the Mark
is under license from the Licensor. For clarification purposes and avoidance of
doubt, Licensee and its sub-licensees and distributors may use their corporate
names on the labeling of Licensed Products to indicate the identity and location
of the manufacturer and/or distributor of Licensed Products as is customary
solely in order to comply with applicable labeling laws and regulations.
Moreover, Licensee and





23




--------------------------------------------------------------------------------

its sublicensees and/or distributors shall be permitted in trade press articles
and media interviews or question and answer sessions, on their websites, in
their catalogues and company literature to identify the Artist and the Licensed
Products as one of several licensors and brands included in Licensee's or its
sublicensees' or distributors' catalogue of brands and product lines.

ARTICLE 15
Defaults; Termination

A.

The following conditions and occurrences shall constitute "Events of Default" by
Licensee:

(i)

the failure to pay Licensor the full amount due it under any of the provisions
of this Agreement by the prescribed date for such payment;

(ii)

the failure to deliver full and accurate reports pursuant to any of the
provisions of this Agreement by the prescribed due date therefor;

(iii)

the making or furnishing of a knowingly false statement in connection with or as
part of any material aspect of a report, notice or request rendered pursuant to
this Agreement;

(iv)

the failure to maintain the insurance required by Article 12;

(v)

the use of the Licensed Mark in an unauthorized or unapproved manner;

(vi)

Licensee's use of other trademarks or in association with the Licensed Products,
without prior written consent of Licensor;

(vii)

the commencement against Licensee of any proceeding in bankruptcy, or similar
law, seeking reorganization, liquidation, dissolution, arrangement,
readjustment, discharge of debt, or seeking the appointment of a receiver,
trustee or custodian of all or any substantial part of Licensee's property, not
dismissed within sixty (60) days, or Licensee's making of an assignment for the
benefit of creditors, filing of a bankruptcy petition, its acknowledgment of its
insolvency or inability to pay debts, or taking advantage of any other provision
of the bankruptcy laws;

(viii)

the material breach of any other material promise or agreement made herein (or
any agreements, or exhibits incorporated by reference herein) including but not
limited to the failure of Licensee to enter into a sublicense agreement with
Parlux as set forth in this Agreement including Section 2 hereof.

B.

In the event Licensee fails to cure an Event of Default, (in the event such
Event of Default is curable) within thirty (30) days after written notice of
default is transmitted' to Licensee or within such further period as Licensor
may allow, this Agreement shall, at Licensor's option, be terminated, on notice
to Licensee.

C.

Upon the expiration or termination of this Agreement for any reason, in the
event this Agreement is not renewed as provided in Article 4 above, or in the
event of the termination





24




--------------------------------------------------------------------------------

or expiration of a renewal term of this Agreement, Licensee, except as specified
in Article 16 below, will immediately discontinue use of the Licensed Mark, will
not resume the use thereof or adopt any colorable imitation of the Licensed Mark
or any of its parts, will promptly deliver and convey to Licensor within no
later than ninety (90) days from such termination (free of all liens and
encumbrances) (i)

(i)

all plates, engravings, silk- screens, or the like used to make or reproduce the
Licensed Mark and its designs, but not the bottle mold or tooling which Licensor
shall be entitled to purchase or recover as provided below; and

(ii)

all items affixed with likeness or reproductions of the Licensed Mark, whether
Licensed Products, labels, bags, hangers, tags or otherwise, and, upon request
by Licensor, will assign to Licensor such rights as Licensee may have acquired
in the Licensed Mark. In the event that this Agreement expires or is terminated
by Licensor due to Licensee's default, Licensor shall have an option, but not an
obligation, to purchase the bottle mold and tooling for the Licensed Products,
free of all liens and other encumbrances, at a price equal to Licensee's cost
for same established by submission of bill(s) from supplier and satisfactory
proof of payment for same. Licensor shall pay such cost as follows: 50% (fifty
percent) at closing and the balance paid by six (6) equal monthly payments.
Licensor shall, at the time it exercises its purchase option, enter into a
security agreement with Licensee with respect to the mold, which shall entitle
Licensee to foreclose on its security interest in the mold in the event Licensor
fails to make any installment payment due within fifteen (15) days after
receiving notice of default. Licensor shall exercise its aforesaid option within
thirty (30) days after Licensee's submission of documents establishing cost.
Notwithstanding the foregoing, if Licensor has terminated this Agreement due to
Licensee's default, Licensor, at its option, shall be entitled, in exercising
its purchase option, to deduct from the cost price an amount equal to the Sales
and Guaranteed Minimum royalties Licensor is entitled to recover, for which
deduction Licensee shall receive a credit. In the event Licensor exercises its
aforesaid option, Licensee shall be precluded forever from using the bottle
molds or tools and from selling or otherwise transferring or licensing any
rights whatsoever in the molds or tools to any third party. In the event that
Licensor does not exercise its aforesaid option, Licensee shall not use the
bottle molds or tools or sell or otherwise transfer or license any rights
whatsoever in the bottle mold or tools to any third party for a period of two
(2) years after the determination of the fair market value. In the event of any
permitted use of the bottle mold and/or tools by Licensee, Licensee shall not
use in connection therewith the Licensed Mark, any trademark confusingly similar
thereto, any trade dress associated with the Licensed Products, any advertising
or promotional materials used in connection with the Licensed Products or any
other markings or materials which would cause a reasonable consumer to believe
that any new items sold using the bottle mold and tools are authorized by
Licensor or in some way associated with the Licensed Mark. Any permitted sale or
license of the bottle mold and/or tools by Licensee shall prohibit in writing
the purchaser or licensee from using the Licensed Mark, and confusingly similar
trademark and any such trade dress, advertising, promotional materials, markings
or other materials and shall expressly make Licensor a third party beneficiary
of such provision.

ARTICLE 16
Rights on Expiration or Termination





25




--------------------------------------------------------------------------------

A.

If this Agreement expires or is terminated for any reason, Licensee shall cease
to manufacture Licensed Products (except for work in process or to balance
component inventory) but shall be entitled, for an additional period of six (6)
months only, on a non-exclusive basis, to sell and dispose of its inventory
subject, however, to the provisions of paragraph D of this Article. Such sales
shall be made subject to all of the provisions of this Agreement and to an
accounting for and the payment of Sales Royalty thereon but not to the payment
of Guaranteed Minimum Royalties. Such accounting and payment shall be made
monthly. If Licensor has entered into a license agreement with a new distributor
to replace Licensee, then Licensor shall be permitted to purchase Licensee's
remaining inventory at Licensee's cost plus ten (10%) percent to cover carrying
and handling charges for purposes of distribution by the new licensee. Upon
termination of this Agreement, Licensee shall take commercially reasonable
efforts to allocate appropriate stock of Licensed Product in order not to have
excess stock at the end of the Term. In the event excess stock of Licensed
Product is not sold at the end of the Term, Licensee shall have the
non-exclusive right for six (6) months (the "Sell-Off Period") from the end of
the Term to sell through the Licensed Product pursuant to this Agreement.
Licensee agrees to refrain from "dumping" any articles of Licensed Products in
the market during the Sell-Off Period. "Dumping" shall mean the distribution of
the Licensed Products at volume levels significantly above Licensee's prior
sales practices with respect to Licensed Products, and at price levels so far
below prior sales practices with respect to Licensed Products as to disparage
the Licensed Products.

B.

In the event of termination in accordance with Article 15 above, Licensee shall
pay to Licensor, the Sales Royalty then owed to it pursuant to this Agreement or
otherwise.

C.

Notwithstanding any termination in accordance with Article 15 above, Licensor
shall have and hereby reserve all rights and remedies which it has, or which are
granted to it by operation of law, to enjoin the unlawful or unauthorized use of
the Licensed Mark, and to collect royalties payable by Licensee pursuant to this
Agreement and to be compensated for damages for breach of this Agreement.

D.

Upon the expiration or termination of this Agreement and no later than 20 days
after such expiration or termination, Licensee shall deliver to Licensor a
complete and accurate schedule of Licensee's inventory of Licensed Products, and
of related work in process then on hand, including components and products and
materials in the process of manufacture (and including any such items held by
Subsidiaries, Affiliates, sublicensees or others on behalf of Licensee)
(hereinafter referred to as "Inventory"). Such schedule shall be prepared as of
the close of business on the date of such expiration or termination and shall
reflect Licensee's cost of each such item. Notwithstanding anything contained to
the contrary in this Agreement, Licensor thereupon shall have the option,
exercisable by notice in writing delivered to Licensee within thirty (30) days
after its receipt of the complete Inventory schedule, to purchase any or all of
the Inventory, free of all liens and other encumbrances, for an amount equal to
the lowest Licensee's selling price. In the event such notice is sent by
Licensor, Licensee shall deliver to Licensor or its designee all of the
Inventory referred to therein within thirty (30) days after Licensor's said
notice and, in respect of any Inventory so purchased, assign to Licensor all
then outstanding orders from Licensee to its suppliers and to Licensee from its
customers. Licensor shall pay Licensee for such Inventory within twenty (20)
days after the delivery of such Inventory to Licensor. No Sales Royalty shall be
payable to Licensor with respect to any such inventory purchased by Licensor.




26




--------------------------------------------------------------------------------

E.

Immediately upon the expiration or termination of this Agreement for any reason,
Licensor shall have the free and unrestricted right to grant other parties one
or more licenses to use the Licensed Mark in connection with the manufacture,
sale, distribution or advertising and promotion of Licensed Product in the
Territory or to enter into such other transactions as it desires for the use of
the Licensed Mark with Licensed Products or in any other manner, without any
obligation of any kind to Licensee. The right of Licensee to sell items of
Inventory under this Section is non-exclusive only and shall not in any manner
limit Licensor's right to enter into other licenses or transactions.

ARTICLE 17
Sublicensing and Distribution

A.

(i)

(i)

The performance of Licensee hereunder is of a personal nature. Therefore,
neither this Agreement nor the license or other rights granted hereunder may be
assigned, sublicensed or transferred by Licensee, whether to a Subsidiary or
Affiliate, nor may Licensee delegate any of Licensee's obligations under this
Agreement without Licensor's prior written approval, such approval not to be
unreasonably withheld or delayed. Any attempted assignments, transfer, or
sublicenses by Licensee without such approval shall be void and a material
breach of this Agreement. Notwithstanding the foregoing, Licensee shall have the
right, subject to the terms of this Agreement including but not limited to
Section 2 hereof, to sub-license the Licensed Mark to Parlux Fragrances, Inc. or
to assign this Agreement to Parlux Fragrances, Inc.

(ii)

Consolidation.  This Agreement shall not terminate if Licensee is merged with,
acquired by or otherwise consolidated with or into another entity if (a) the
surviving entity has a net worth under GAAP equal to or greater than that of
Licensee, (b) the surviving entity owns or controls, directly or indirectly, a
majority of the stock or assets of Licensee, (c) the surviving entity has
assumed all of Licensee's obligations hereunder, and (d) the surviving entity
has retained substantially all of the infrastructure of Licensee's sub-licensee,
Parlux Fragrances, Inc., for the development, marketing, merchandising,
manufacturer and sales of prestige fragrance brands to department and specialty
stores.

B.

Subject to the Licensed Channels of Distribution set forth in this Agreement,
Licensee shall be entitled to use distributors in the Territory in connection
with its sale of Licensed Products under this Agreement with the approval of
Licensor. No such distributor, however, shall be entitled to exercise any of
Licensee's rights hereunder except for the sale of Licensed Products which have
been approved by Licensor hereunder.

ARTICLE 18
Miscellaneous

A.

Representations. The Parties respectively represent and warrant that they have
full right, power and authority to enter into this Agreement and perform all of
their obligations hereunder and that they are under no legal impediment which
would prevent their signing this Agreement or consummating the same. Licensor
represents and warrants that it has the right to license the Licensee the
Licensed Mark and that Licensor has not granted any other existing license to
use the Licensed Mark on products covered hereunder in the Territory and that no
such




27




--------------------------------------------------------------------------------

license will be granted during the term of this Agreement except in accordance
with the provisions hereof.

B.

Licensor's Rights. Notwithstanding anything to the contrary contained in this
Agreement (except for the provisions of Section 17A(ii), to which this Section
18B shall be subject), Licensor shall not have the right to negotiate or enter
into agreements with third parties pursuant to which it may grant a license to
use the Licensed Mark in connection with the manufacture, distribution and/or
sale of Licensed Products covered hereunder in the Territory or provide
consultation and design services with respect to such Licensed Products in the
Territory prior to the termination or expiration of this Agreement.

C.

Licensor's Retail Stores. In the event Licensor opens one or more retail stores
or boutiques selling various products bearing the Licensed Mark, Licensee agrees
to sell Licensed Products to Licensor for sale in such stores at regular listed
retail prices less a *% (*) percent discount. Licensee further agrees that any
sales pursuant to this paragraph shall be included in the computation of Net
Sales for any applicable Sales Year hereunder.

D.

Governing Law; Entire Agreement. This Agreement shall be construed and
interpreted in accordance with the laws of the State of New York applicable to
agreements made and to be performed in said State, contains the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof (including all exhibits and any side letters referred to
herein), supersedes all prior oral or written understandings and agreements
relating thereto and may not be modified, discharged or terminated, nor may any
of the provisions hereof be waived, orally.

E.

No Agency. Nothing herein contained shall be construed to constitute the Parties
hereto as partners or as joint venturers, or either as agent of the other, and
licensee shall have no power to obligate or bind Licensor in any manner
whatsoever.

F.

No Waiver. No waiver by either party, whether express or implied, of any
provision of this Agreement, or of any breach or default thereof, shall
constitute a continuing waiver of such provision or of any other provision of
this Agreement. Acceptance of payments by Licensor shall not be deemed a waiver
by Licensor of any violation of or default under any of the provisions of this
Agreement by Licensee.

G.

Void Provisions. If any provision or any portion of any provision of this
Agreement shall be held to be void or unenforceable, the remaining provisions of
this Agreement and the remaining portion of any provision held void or
unenforceable in part shall continue in full force and effect.

H.

Construction. This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Agreement to be drafted. If any words or phrases in this Agreement shall have
been stricken out or otherwise eliminated, whether or not any other words or
phrases have been added, this Agreement shall be construed as if those words or
phrases were never included in this Agreement, and no implication








——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




28







--------------------------------------------------------------------------------

or inference shall be drawn from the fact that the words or phrases were so
stricken out or otherwise eliminated.

I.

Force Majeure. Neither party hereto shall be liable to the other for delay in
any performance or for the failure to render any performance under the Agreement
(other than payment to any accrued obligation for the payment of money) when
such delay or failure is by reason of lockouts, strikes, riots, fires,
explosions, blockade, civil commotion, epidemic, insurrection, war or warlike
conditions, terrorism or threat of terrorism, the elements, embargoes, act of
God or the public enemy, compliance with any law, regulation or other
governmental order, whether or not valid, or other similar causes beyond the
control of the party effected. The party claiming to be so affected shall give
notice to the other party promptly after it learns of the occurrence of said
event and of the adverse results thereof. Such notice shall set forth the nature
and extent of the event. The delay or failure shall not be excused unless such
notice is so given. Notwithstanding any other provision of this Agreement,
either party may terminate this Agreement if the other party is unable to
perform any or all of its obligations hereunder for a period of six (6) months
by reason of said event as if the date of termination were the date set forth
herein as the expiration date hereof. If either party elects to terminate this
Agreement under this paragraph, Licensee shall have no further obligations for
the Guaranteed Minimum Royalty beyond the date of termination (which shall be
prorated if less than a Sales Year is involved) and shall be obligated to pay
any Sales Royalty which is then due or becomes due.

J.

Binding Effect. This Agreement shall inure to the benefit of and shall be
binding upon the parties, their respective successors, Licensor's transferees
and assigns and Licensee's permitted transferees and assigns.

K.

Resolution of Disputes. Any controversy or claim arising out of, in connection
with, or relating to this Agreement except as set forth in paragraph 18(L)
below, shall be determined by arbitration by a three person arbitration panel at
the office of the American Arbitration Association sitting in New York, New
York. Both Parties shall share equally the cost of such arbitration (except each
shall bear its own attorney's fees).  Any decision rendered by the arbitrators
shall be final and binding, and judgment may be entered in any court having
jurisdiction. Notwithstanding anything to the contrary herein, due to the
irreparable harm that would result from certain actual or threatened violations
of this Agreement (including but not limited to copyright infringement claims),
where either party is seeking only injunctive relief (e.g., a temporary
restraining order, temporary injunction or permanent injunction), such party may
file suit or bring an application for such injunctive relief in any federal or
state court of competent jurisdiction without violating this Agreement.

L.

Governing Law, Trademarks. Notwithstanding Section 18 (K), in the event of a
dispute between the parties hereto arising out of trademark infringement or
ownership of trademarks and trademark registrations, such dispute shall be
brought in a court of competent jurisdiction in the New York County, New York
and the parties hereby irrevocably submit to personal jurisdiction in such venue
for all such proceedings. Any such lawsuit shall be construed and enforced in
accordance with the laws of the State of New York, excluding any conflicts of
law rule or principle which might refer such construction to the laws of another
state or country. In such event each party hereby (i) submits to personal
jurisdiction in the State of New York for the enforcement of this Agreement and
(ii) waives any and all personal rights under the law of








29







--------------------------------------------------------------------------------

any other state or country to object to jurisdiction within the State of New
York for the purposes of litigation to enforce this Agreement.

M.

Consolidation. Notwithstanding anything contained to the contrary in this
Agreement (a) this Agreement shall not terminate if Licensor is merged or
otherwise consolidated into another entity, which is the surviving entity. (b)
Licensor shall be entitled to assign this Agreement to any entity to which the
Licensed Mark is assigned.

N.

Survival. The provisions of Licensed Products 12, 13, 16, 17, and 18 (together
with such other provisions herein which expressly survive expiration or
termination of this Agreement) shall survive any expiration or termination of
this Agreement.

O.

Paragraph Headings. The paragraph headings in this Agreement are for convenience
of reference only and shall be given no substantive effect.

P.

Entire Agreement; Amendments. This Agreement, inclusive of the Exhibits hereto
contains the entire understanding of the parties hereto with regard to the
subject matter contained herein, and supersedes all other prior representations,
warranties, agreements, understandings or letters of intent between or among any
of the parties hereto. This Agreement shall not be amended, modified or
supplemented except by a written instrument or agreement signed by each of the
parties.

Q.

Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed an original, and said counterparts shall constitute but one and the same
instrument. In addition, signed signature pages transmitted by facsimile or
scanned into an image file and transmitted via email shall be deemed due
execution of the Agreement.

ARTICLE 19
Notices

Any notice or other communications required or permitted by this Agreement to be
given to a party will be in writing and will be considered to be duly given when
sent by certified mail or registered mail, return receipt requested, to the
party concerned to the following persons or addresses (or to such other persons
or addresses as a party may specify by notice to the other):

If to Licensor:


Combermere Entertainment Properties, LLC

c/o Berdon, LLP

360 Madison Avenue

New York, New York 10017

Attention; Michael Mitnick

 

With simultaneous copies to:

Fetcher & Freifeld, LLP

358 Fifth Avenue, suite 401

New York, New York, 10001

Attention: Scott A. Felcher, Esq.





30




--------------------------------------------------------------------------------




If to Licensee:

Iconic Fragrances, LLC

1608 N.W. 84th Avenue

Miami, FL 33126

Attention: Rene Garcia




Notice of the change of any of the foregoing addresses shall be duly given by
either party to the other in the manner herein provided.

ARTICLE 20
Conditions

This Agreement shall only be effective upon satisfaction of the following
conditions: (a) within sixty (60) days of the Effective Date, Parlux executes a
sub-license agreement with Licensee, pursuant to which Parlux agrees to serve as
the exclusive sub-licensee and distributor of the Licensed Products for a period
equal to the Term of the Agreement and Parlux provides a written guaranty to
Licensor guaranteeing all of Licensee's obligations to Licensor under the
Agreement, and such sub-license agreement and guaranty are duly approved by the
Parlux board of directors within one hundred fifty (150) days of the Effective
Date, and (b) within one hundred fifty (150) days of the Effective Date,
Licensee causes warrants to purchase Parlux common stock to be issued or
assigned to Licensor in a quantity sufficient to satisfy any commitment made by
Licensee to Licensor at an exercise price of $5.00 per share, which warrants
have been validly issued and duly approved either by the board of directors of
Parlux or, if required under the securities laws, the shareholders of Parlux. In
the event that Parlux is required to seek shareholder approval for the issuance
of the warrants, provided that Parlux has filed its draft proxy statement with
the SEC within sixty (60) days of the Effective Date, and the SEC's clearance of
the proxy statement is not rendered within thirty (30) days of its submission to
the SEC (the "Initial Review Period"), then the 150-day period hereunder for
issuance of such warrants shall be extended for so long as the proxy statement
has not received SEC clearance after the expiration of the Initial Review
Period, but in no event shall such extension exceed twenty (20) days (the
"Extension Period"). The 150-day period referred to above plus the Extension
Period, if applicable, shall collectively be referred to as the "Shareholder
Approval Period."

The aforementioned Parlux guaranty shall, among other things, provide Licensor
with direct audit rights with Parlux as it relates to this Agreement and the
Licensed Products. Additionally, Licensor shall have a direct claim against
Parlux on the guaranty for breaches of the Agreement (including but not limited
to dilution of trademark, failure to obtain artist approval, violation of child
labor laws etc).

The Agreement will have no force and effect and will terminate in its entirety
with no further obligation by either party in the event that any of the
foregoing conditions is not satisfied, provided, however, that the Minimum
Guaranteed Royalty in the amount of $* for Sales Year 1 shall be retained by
Licensor and shall be non-refundable in the event that any of the foregoing
conditions is not satisfied and this Agreement is thereupon terminated.








——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




31







--------------------------------------------------------------------------------

ARTICLE 21
Most Favored Nations

In the event Licensee enters into license agreements with Kanye West and/or
Shawn Carter (also known as Jay Z) (hereinafter, "Carter") in the same product
category as is covered by the Agreement, if the financial terms of either of
such license agreements are more favorable to Kanye West or Carter, as the case
may be, than the financial terms provided to Licensor under this Agreement, then
the financial terms of this Agreement shall thereupon be modified for the
balance of the Term so as to be no less favorable to Licensor than the financial
terms of the license agreements entered into with Kanye West and/or Carter.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





32




--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
above written.

LICENSEE:

 

 

 

ICONIC FRAGRANCES, LLC

 

 

 

 

 

 

 

By:

/s/ Rene Garcia

 

Print Name:   Rene Garcia

 

Title:              President

 

 

 

LICENSOR:

 

 

 

 

COMBERMERE ENTERTAINMENT PROPERTIES LLC

 

 

 

 

By:

/s/ Rene Garcia

 

Print Name:   Rene Garcia

 

Title:              President

 

 

 

 

 

 

 

ARTIST:

 

 

 

 

 

 

 

/s/ Robin Rihanna Fenty

 

Robin Rihanna Fenty

 

As to Articles 2B and 11C Only

 

 

 

 








33




--------------------------------------------------------------------------------




SCHEDULE 7B

MACY'S

DILLARD'S

BELK

BON-TON/ CARSON PIRIE SCOTT

BOSCOV'S

GOTTSCHALKS

VON MAUR

SAKS INC

NORDSTROM

LORD & TAYLOR

YOUNKERS

MILITARY EXCHANGE

STAGE STORES

DUNLAPS

NEIMAN MARCUS

ROGERS DEPARTMENT STORES

SEPHORA

VICTORIA'S SECRET

 

AND THE ABOVE RETAILERS' WEBSITES








34


